IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45235

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 450
                                                )
       Plaintiff-Respondent,                    )   Filed: May 15, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TRACY YANZICK-ROLLINS,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and suspended unified sentence of five years, with a
       minimum period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Tracy Yanzick-Rollins pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). The district court sentenced Yanzick-Rollins to a unified term of five years, with a
minimum period of confinement of two years. The district court retained jurisdiction and sent
Yanzick-Rollins to participate in the rider program. Following successful completion of her
rider, the district court suspended the sentence and placed Yanzick-Rollins on probation.
Yanzick-Rollins appeals, asserting that her underlying sentence is excessive.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Yanzick-Rollins’s judgment of conviction and suspended sentence are
affirmed.




                                                   2